Citation Nr: 1431548	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-27 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of malaria.

2.  Entitlement to service connection for borderline diabetes mellitus, to include as secondary to hypertension, malaria, and/or Agent Orange exposure. 

3.  Entitlement to service connection for duodenal ulcer, to include as secondary to malaria and/or Agent Orange exposure. 

4.  Entitlement to service connection for hypertension, to include as secondary to malaria and/or Agent Orange exposure. 

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to malaria and/or Agent Orange exposure. 

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to malaria, heart disorder, and/or Agent Orange exposure. 

7.  Entitlement to service connection for lumbar spine disability, to include as secondary to malaria and/or Agent Orange exposure. 

8.  Entitlement to service connection for prostatitis, to include as secondary to malaria and/or Agent Orange exposure. 

9.  Entitlement to service connection for urinary tract infection, to include as secondary to malaria and/or Agent Orange exposure. 

10.  Entitlement to service connection for a muscle disability, to include as secondary to malaria and/or Agent Orange exposure. 

11.  Entitlement to service connection for hypertensive retinopathy, to include as secondary to hypertension, malaria, and/or Agent Orange exposure. 

12.  Entitlement to service connection for a heart disability, to include ischemic heart disease, and hypercholesterolemia; to include as secondary to hypertension, malaria, and/or Agent Orange exposure. 


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.  He is the recipient of the Combat Infantryman's Badge, among other awards. 

This case came before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In an August 2008 rating decision, the RO, in part, denied claims for entitlement to service connection for malaria, duodenal ulcer and hypertension.  In August 2008, the Veteran filed a timely notice of disagreement as to the issues of malaria and hypertension; and then in July 2009, he filed a VA Form 9, Appeal to Board of Veterans' Appeals , in response to a June 2009 statement of the case (SOC) addressing these two issues. 

In the December 2009 rating decision, the RO, in pertinent part, denied entitlement to service connection for GERD, erectile dysfunction, a lumbar spine disability, prostatitis, urinary tract infection, a muscle disability, borderline diabetes mellitus, and hypertensive retinopathy.  The Veteran perfected an appeal with respect to all of these issues. 

In a March 2011 rating decision, the RO in Togus, Maine, denied service connection for ischemic heart disease, and the Veteran perfected an appeal of this issue. 

In May 2013, the Board denied service connection for diabetes mellitus and reopened the Veteran's claim of entitlement to service connection for residuals of malaria.  The reopened issue as well as the remaining issues were then remanded for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

In June 2014, the Veteran confirmed that he wished to represent himself pro se, rather than proceed with an attorney, agent, or other accredited organization.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In its May 2013 remand, the Board determined that an April 2008 VA examination was not adequate for the purpose of deciding the Veteran's claims.  Specifically, the Board pointed out that the examiners did not consider whether any of the Veteran's claimed disabilities (i.e., hypertension, GERD, erectile dysfunction, lumbar spine disability, prostatitis, urinary tract infection, a muscle disability, hypertensive retinopathy, and a heart disability) were related to any aspect of the Veteran's in-service treatment for malaria.  In this regard, the Board pointed out that the Veteran had served in combat, and that he was competent and credible to describe the type of treatment received in service.  The Board further noted that, in light of available service treatment records referencing hospitalization for falciparum malaria, there was no reason to doubt the Veteran's description of his in-service treatment.  Moreover, the Board indicated that the Veteran was competent to report the onset of symptoms such as headaches, cough, and chest pain in service and since.  The Board determined that the lay evidence, as well as the theory of entitlement based on exposure to Agent Orange or other chemicals must be considered by a VA examiner.  It ordered that the Veteran be examined by an infectious disease specialist, who should address the presence of malaria residuals or residuals of the in-service treatment for malaria, as well as any relationship between malaria and its treatment in service to the claimed hypertension, GERD, erectile dysfunction, lumbar spine disability, prostatitis, urinary tract infection, muscle disability, hypertensive retinopathy, or heart disability.  The Board further directed that the examiner be requested to discuss the known types of treatment for malaria and any known complications from them.  

On remand, a VA examination was carried out in November 2013.  The examiner is identified as a staff physician.  It does not appear that he is a specialist in infectious diseases, as was directed by the Board.  He noted that there was no evidence of malaria or residuals of malaria, including treatment with quinine.  He indicated that based on medical textbook research, the claimed conditions were not the residual side effects of malaria or treatment with quinine, and were not related to residuals of malaria or treatment for malaria with quinine during service.  He did not discuss the known types of treatment for malaria or their known complications in offering the rationale for his conclusions.  Because the qualifications of this examiner are unclear, and because he did not provide the discussion requested by the Board, the examination is not adequate for the purpose of deciding these claims, and an examination by an infectious diseases specialist must be obtained.

With regard to the Veteran's claimed heart disability, the Board noted in the May 2013 remand that a December 2010 VA examiner had failed to discuss the etiology of diagnosed hypertension and congestive heart failure, to specifically include whether they were related to herbicide exposure in service or complaints of chest pain therein.  A new examination was ordered.

On remand, the November 2013 examination addressed the claimed heart disability.  The examiner stated that from standard medical textbook, congestive heart disease and hypercholesterolemia were not residuals of treatment with quinine, and that such were not presumptive conditions.  He concluded that congestive heart failure and hypercholesterolemia were not residuals of malaria, or due to treatment for malaria during service with quinine, and/or exposure to Agent Orange during service.  Aside from citing to "medical textbook" research, he provided no discussion of the rationale underlying his conclusions.  As such, the Board finds that a clarifying opinion is necessary.

Finally, regarding the claimed lumbar spine disability, the Board noted in its May 2013 remand that the Veteran had reported a fall during service while he had malaria, and that he had experienced headaches and back pain since then.  As discussed by the Board, the Veteran is competent to report the onset of his symptoms.  Moreover, as a combat Veteran, his statements with regard to these incidents in service are deemed credible.  

On remand, the November 2013 VA examiner stated that he could find no documented evidence of a serious low back injury due to falling from bed, treatment for a back injury, or a chronic condition during service.  It is unclear whether he considered the Veteran's competent and credible statements regarding injury in service in concluding that the current degenerative disease was not related to service.  Accordingly, a clarifying opinion should be sought.
In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Arrange for a specialist in infectious diseases (on a fee basis if necessary) to examine the Veteran and provide an opinion, with supporting explanation, as whether he has any current residuals of malaria, to include residuals from treatment of malaria with quinine during service.  The examiner should indicate on the examination report that the claims folder was reviewed in conjunction with the examination.  The examiner must obtain a full medical history from the Veteran. 

The examiner should specifically identify any current residuals of malaria to include residuals from treatment of malaria with quinine during service.  The examiner must specifically address the Veteran's assertions as to any symptoms he has attributed to his malaria/treatment thereof.  The examiner should address the known types of treatment for malaria and any known complications associated with them. 

The examiner must also determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has hypertension, GERD, erectile dysfunction, lumbar spine disability, prostatitis, urinary tract infection, a muscle disability, hypertensive retinopathy, or a heart disability that is related to residuals of malaria/or treatment for malaria with quinine during service. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire file is required; however, attention is invited to the Veteran's service treatment records which note in August 1970 that the Veteran had just returned from the 6th Convalescent Center (known to be in Cam Ranh Bay, Vietnam) following treatment for falciparum malaria; this combat Veteran's credible statements regarding the type of treatment he received during that hospitalization; and, the medical treatise information submitted by the Veteran regarding severe falciparum malaria and its common effects.

The examiner must provide the underlying reasons for any opinion rendered and should attempt to reconcile any contradictory evidence of record.  That there is no record of treatment in service is not a sufficient rationale for any opinion.  The Veteran's statements of record are competent and credible as to what occurred while in combat. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Return the claims file to the November 2013 VA examiner for addendum opinions regarding the Veteran's claimed heart disorder and spine disability; if he is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the requested review and opinions.  The examiner is asked to review the claims file, to include the discussion in the May 2013 remand and this remand.

If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran if deemed necessary), to include consideration of the Veteran's competent statements regarding symptoms during service and since separation from service, the examiner should provide an opinion regarding the following:

a.  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has any current heart disorder related to service, to specifically include any residuals of malaria, treatment for malaria during service with quinine, and/or exposure to Agent Orange during service.  

In rendering the opinion, the examiner must consider this combat Veteran's credible statements regarding the onset and continuity of his symptoms during service and thereafter.  

b.  The examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current lumbar spine disability related to service, to include his assertions as to falling from a bed during service. 

Review of the entire file is required; however, attention is invited to this combat Veteran's credible statements regarding the onset of back pain and type of injury sustained in service, despite the lack of documented treatment in service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The underlying reasons for all opinions expressed must be included in the opinion.  That there is no record of treatment in service is not a sufficient rationale for any opinion.  The Veteran's statements of record are competent and credible as to what occurred while in combat. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Review the examination and addendum reports for compliance with Board directives.  Any corrective action necessary should be undertaken prior to recertification to the Board.

5.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



